


Exhibit 10.2
February 19, 2015


Mr. Keith J. Sullivan 


RE: Relocation from Arizona to Virginia
 
Dear Keith:


This letter will confirm our discussions regarding the assistance which ZELTIQ
Aesthetics, Inc. (the “Company”) will provide to you in connection with your
relocation from Arizona to Virginia on or before October 31, 2015:
 
•
The Company will reimburse you for movement of yourself, your spouse and your
household goods up to a maximum of $50,000 (fifty thousand dollars). You will be
required to provide receipts and documentation for these relocation expenses in
accordance with the Company’s regular accounting policies. To the extent
permitted under IRS rules, these moving and relocation expenses will reimbursed
to you on a tax-free basis, but will be recorded in your payroll records and
reported, as required, on your IRS Form W-2 for the applicable year.



•
The Company agrees to reimburse you for costs related to brokerage fees, closing
costs, and house hunting trips, up to a maximum of $100,000 (one hundred
thousand dollars). To assist you with this tax impact, the Company agrees to
gross up any non-deductible expenses by 40% (forty percent). You acknowledge
that reimbursement of these amounts, as well as the gross-up provided, will be
included in your gross income and treated by the Company as taxable wages
subject to withholding of all applicable taxes.



Receipts and Timing of Reimbursements: All receipts for reimbursement must be
turned into the Company’s Human Resources department within 30 days of the date
the expense is incurred. The Company will process your reimbursement requests
promptly thereafter. In the case of taxable reimbursements, reimbursement will
be provided to you no later than December 31 of the year following the year in
which the expense was incurred, so as to avoid imposition of an additional tax
under Section 409A of the Internal Revenue Code and Treas. Reg. §
1.409A-3(i)(1)(iv)


Repayment Obligation Upon Termination of Employment: You agree that if your
employment with the Company terminates either voluntarily (other than for Good
Reason) or for Cause, during the first twelve months following the effective
date of this move, all funds provided to you under this agreement will be
immediately repayable to the Company, and may be deducted from any amounts
otherwise payable to you by the Company upon such termination. For purposes of
this agreement only, “Cause” and “Good Reason” shall be as defined in your
employment letter as amended and restated on February 25, 2014.
 
Termination of Agreement: This agreement is being made in anticipation of your
relocation within the next several months. If you decide not to relocate, or you
do not in fact relocate by October 31, 2015, this agreement will terminate on
October 31, 2015, although expenses properly incurred prior to that time will be
reimbursed, to the extent provided above.


Keith, we sincerely appreciate your willingness to relocate on behalf of the
Company, and we look forward to your continued efforts on behalf of the Company.
If these terms look acceptable to you, please sign where indicated below and
return one copy of this agreement to me.


Sincerely,
 
 
 
ZELTIQ Aesthetics, Inc.
 
Agreed to and accepted:
 
 
 
 
 
/s/ Mark Foley


 
/s/ Keith Sullivan
2/19/15
Mark J. Foley
 
Keith Sullivan
Date
President & Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 



